Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 1 of 52


                    U M TED STA TE S D ISTRIC T C O UR T
                     SO U TH ER N FLO RID A DISTW C T


  M ichelle Hudson Hale.
                                                             FILED BY 1f                D c..
  Plaintiff

                                                                     FE8 11 2221
                                                                    ANGEL
                                                                   CLERK A E. NOBLE
                                                                        U.S DISX CX
  VS                                                               s.o.oFF1 .-w.RB  .




  W ilm ercutlerpickeringH aleDorr
                                                      JURY TR IA L DEM AND
  D efendant




                           C O M PLM N T

  M ichelleR Hudsoh plaintift in theabovestyledcause,suesabpvereferenced
  defendnntts)forcomingtogether,conspiringandsucceedinginàansfeningyearly
  dividend checks,property assets,bonds,and trustaccotmtsleA in PeterR Hale Sr
  TrustRobertHaleSrTrustandPeter'
                                R HaleTruststillilltbepossessionofthe
  defendantts).Suchassetswerenotkansferredtotheplaintiftlheiroftheestate.now
  stolenbythedefendantts).Al1tnlstaccotmtsleRtothisestatehasbeenconsscated by
  defendnntordefendnntts).Itwasleamedin4/2019,certaindefendantts),obtained
  probate ordernecessary to com pletethisconspiracy in which a11partiesinvolved used
  the ordergotten illegally to willfully and spitefully deceivethe Suffolk County Probate
  Court,and anyone challenging theirauthority w hen nteting 1to thisconspiracy to keep
  conkoloftheremaininPeterR Haleestate;baning theplaintifll theplaintif,the
  rightfulowner. Thisconglom eraion hassucceeded in exchanging, kansferring,and
  kansferownersbip rightsintem ally. Such actionshave precepetated the following
  re% onsforstating tllisclaim :
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 2 of 52




   =I              JUR ISDICTIO N /VEN UE

             Title 28 Section 1391(b)US Code FRCP -
             Jurisdiction underU.S.Code Title 28 PartIV


             Chapter85 -Code 1332.

   2.         This action also applies to Jurisdiction ofPerson-w hich

            gives Jurisdiction regardless ofIocation ofPersons and

             is applicable to Diversity Actions regarding locations of

             persons regardless ofIocation.


  3.         The U.S.Constitution provides forconcurrentfederàl

             Jurisdiction in actions between citizens ofdifferentstàtes.

             Case Reference Strawbridge v.Curtis7 U.S.267 (1806).

  4.         ProperVenue is applied as itrelates underSection

             139 (b)(2),applicable to districtswhere future harm



  3.
h
    Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 3 of 52




                   PLA INTIFF/PA RTIES


                 PlaintiffMichelle Hudson Hàle,isa citizen ofthe U.S.,

                 and has been since bidh,the Plainti# currently

                  resides in M iam i,Florida.



           7. Aljoiner parties,are ChildrenofHale & Hudson.
                 Additionalpadies m ay be added during the course of

                 this procedure w here necessary.


           8. AjoinerCasesassociatedtothiscomplaintconsistsof
                 Chase Bank -Case#14-32293 CA 24,CivilCoud M iami,


                 Florida,M iam iDade County,and W ells Fargo Baqk,

                 Case# 1:15-CV-20287-DPG ,FederalCourt,M iam iFlorida,

                 M iam iDade County.



     2.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 4 of 52




  E                       DEFENDANTS


  1. W ilm erHale & Hale Dorrare both Law Firm s Iocated at60 State

  Street,Boston M a,02109,O w ned Silkerbridge- A com pany thatm anaged

  investm ents and Advisors.


  2.    .schm idt& Federico.P.C .- Law Firm Located at200 Berkeley

  Street,17th Floor, Boston M a 02116 info@ schm idt-federico.com


  3. W ells Fargo Bank,A Banking Institution,has corporate

       offices are Iocated at1156 Avenue O fThe Am ericas,N.Y. N .Y,10036

  4. Adkins,Kelston,Javez PC,is a iaw firm iocated at

        90 CanalStreet,#500 Boston,Ma,0211:.

  5. C hoate Hall& Stew ad LLP,is a 1aw firm Iocated at

        Two InternationalPlace,Boston,M a 02110.


  6.     C hase Bank

         45 W allStreet NY, NY 10005


  4.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 5 of 52




  111. R EA SO N FO R STA TING A C LA IM

         1.            TO RT FRA U D
  Defendants are able to keep controlofthe Hale Estate ofw hich thex
  M anipulated and controlled before W illiam Schm idtw ould be granted
  PersonalRepres entative status and Estate controlin 2017 n ecessaq
                   -   -                                               -   --   -


  to controland sellrem aining asspts and the follbw ing actions ofthe
  Defendants can validate know n fradulentactivitv as itnedains to the
  Peter R Hale Estate and Trustare consistentsince m y know ledge of
  such activity w hich began in 2007 and are as follow ::


  A.    Silyerbridges,a corporation,owned by W ilmerHale,and aIIDefendants
  refused to Iiquidate the accounts belonging to Plaintiff's husband before his death.

  Those accountsweretransferred to MichaelFay before and afterhisdeath withthe help
  ofW ilm erHale,A Newly appointed PersonalRepresenative, W illiam Schm io would

  M ake itpossible to continue theirforty yearpractice ofhaving com plete cèntrolof

 the PeterR Hale Estate , bank accounts,trustaccountsand stocks

  Exclusively and continue to refuse to sufrenderholdings to the

  Plainti#,before orafterthe death ofhusband PeterR.Hale.



 M ichaelFay and W illiam Schm idtwould adm ita fake willinto record necessaryfor
 obtaining controlofassets rem aining orspent.That w as once a partofthe PeterR

 Hale estate. This unethicaland illegalpractice violates SEC Rules

 (15c1-7),and the Securities ExchangeActof1934,which prohibits a personfrom
 using a m anipulative,deceptive,orptherfraudulentdevice''- to com plete a
 5.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 6 of 52




  securitiestransaction. The rule is codified at17 C.F.R.240.15c1-7. 17 CFR

  270.17j-1-3(2)-(3),(4)and (5),andthe PersonalInvestmentActivitiesOf
  Investm entCom pany Personnel,

  SEC AntifraudRule20644)-8forAdvisersto Pooled InvestmentVehicles,The
  Investm entAdvisers Actof1940,Rule 204A-1,The lnvestm entCom pany ActOf1940,

  requiring disclosure offinancialcondition and investmenipolicywhen stocks aresold,
  The Investm entAdvisers Actof1940, and the Dodd-Frank W allStreetReform and

  The ConsumerProtection Actof2010,including disclosure and transparency.

  There have been actscommitted by Defendantts),thatviolate allFederalSecurities
  Lawsincluding,theSecuritiesActOf1933,(15U.S.C.77a-aa),theSecuritiesExchange
  Actof1934 (15 U.S.C.78a-m),the Sabanes-oxleyActof2002 (Pub.L.107-204,116
  Stat.745(2002),The lnvestmentCompanyActof1040 (15 U.S.C.80a),the lnvestment
  AdvisorsActof1940 (15 U.S.C.80b),Title V ofthe Gramm-Leach-BlileyAct(Pub.L.
  106-102,113Stat.1338(1999),the QankSecrecyAct (3IU.S.C.5311-5314;
  5316-5332),as applied to fundsand investmentadvisors,any and aIlrules abovethat
  have been adopted by the com m ission orthe Departm entO fTreasury.


  Itis notcertain ifeach holderofSilverbridge Securities becam e the sole ownerofeach

  Individual stock holding in this accountorifthey were tranpferred aftersailorm erger.

  Ofthe Silverbridge Accoulhts held by W ilm erHale
                                                  .




  2.     Necessary forone to own securitieskthey m ustbe bought, and then traded

  6.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 7 of 52




  between,holders found in the W allStreetSecurities Exchange. in this instance we

  begin withSilverbridge,a known Finance lnvestmentçompany.


  Atsom e pointChase Bank acquired possession and ofa Hale TrustStock from

  sources to be determ ined.They becom : transferagents w ho controlw ho com pletes a
  sales ortransferofstock.

  3.To do this one must have been gfantedthe rightsnecessarytosellsecuritiesfor
  clients,to receives service fees,form anagem entofstock
                                                            I

  As wellas acceptance ofpaym entwhereby thatinitiate can be paid and as a r#sultcan
  profitfrom buying and selling stock owned by anyone.C hase Bank,W ells Fargo Bank,

  were also onthe SlverbridgeAccountowned byW ilmerHale Hale Qorc, Itisnotknow
  where substantialam ounts ofm oney from each accounttransferred to when this Hale

  TrustAccountwa? Iiquidated belonging to Chase Bank and W ells Fargo who both
  suddenly are transferagents afterthe death ofMr.Hale.

  AllStocks can individually boughtand sold by anyone who em ploys a bfokerwho

  conductbusiness as a brokerage com pany. Brokers are em ployed by Corps,are

  brokersorare working independèntlyto brokersales,buys,trades,and are paid with
  com m issions and fees ,from clients.


  4.    Silverbridge,,was a corp,owned by W ilm erHale,item ploys brokers oruses
  outside brokers to buy orsellstock,forprofit. Itm ustpay outfees and gives possible

  com m ission. Any com pany thatallows form any sales and trades forclients because

  each sale orbuy generates fees and orcom m issions.
  7.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 8 of 52




  5.     Silverbfidge.,a corporation,owned by W ilmerHale, refused to Iiquidate alI

  accounts upon requestto selland trade stocks. They chose to shutdow n the business,



  Transferaccountsto anentity known only bythe parT,W ilmerHale and MichaelFay
  W ells Fargo Bank,Chase Bank,W ilmefHale Hale Dorq,and W illiam Schmidtwould
  Be majorpadicipantsnecessarytofinalize dealsorattemptto finalize the sale,orallow
  thirdpartiesto finatize realestatetransactionsasitpertainedto thisestate.

  6. W ells Fargo Bank,Chaso Bank and any one Defendantcould sales stock orreal

  estate belongingto the Haleestate,whenone memberofthis group canobtain a
  PersonalRepresentative status.W illiam Schmidtwasthe partywho would submitawill

  thatwassuperseded bya willgrantinj isauthoritytothe plaintiff.W iththiswillwithheld
  from the Su#olk County Probate Court,com pete controlofassets rem ained in the

  possession ofthose who wanted to liquidate assets in the Hale TrustAccountaswell

  As assets Ieftby otherholdings from Hale Trusts belonging to Trusts ofpriorfam ily

  m em bers who Trusted assetsto the Hale Trust.



  These unethicaland illegalpracticesviolate SEC Rules (15c1-7),The Securities
  ExchangeActof1934 (TheAct)prohibitsapersonfrom usingamanipulative,
 deceptive,orotherfraudulentdevice''to com plete a securities transaction. The rule is

 codified at17C.F.R.240.15c1-7.17CFR 270.17j-1-3(2)-(3),(4)and(5),Pefsonal
  Investm entActivities Oflnvestm entCompany Personnel,

 SECAntifravdRule206(4)* forAdviserstoPooled InvestmentVehicles,the
 8.
            @'                                                          .
                 Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 9 of 52
    5




        '          Investm entAdvisers Actof1940,Rule 204A-1,The InvestmentCom pany ActOf1940,

        ,          requiring disclosure offinancialcondition and investm entpolicy w hen stocks are sold,
                                                                            .                                '
        l                     .'                                            .                .
        j          '                             .                  .                                                .
        i

                   The Investm entAdvisers Actof1940, and the Dodd-FrankW allStreetReform and
                                                                    '
                                                     ,   .                          .   '
                                                                .

        j          ConsumerProtection Actof2010 includipg disclosure and transparency.                           '
                                               ,




E
        l          ThesamePl
                           ainti
                               ffinvol
                                     vedincontroloftheestateandtakingonTrusteeduti
                                                                                 esand
                   actively participating,com m unicating and m aking decisions regarding sales,trades and

                   buys,before the death ofthe rightfulownerwould notrelinquish roles thereaftec They

        i          wouldcontinuethesamepfpcticewithnooversight,havingvirtuallyunlimited
        1          destruction tomanipulateaccountstoobtainself-servingdistributionstofulfilltheirown
                   objectives taking no consideratiopofthe financialIossand burden placed on the
                   plaintiff,causing harm to the Plaintiff, Ioss ofaccountholdings and having no record of
        I
        t
        i
                   transferandorsal
                                  eofeachstockholdi
                                                  ng,Tiiswoul
                                                            dresul
                                                                 tingreateconomi
                                                                               cI
                                                                                oss,
        I          poorheal
                          thanddeathofhusbandasalegedi
                                                     nori
                                                        ginalcasefi
                                                                  lingsregardi
                                                                             ngChase
                   Bank,and W ells Fargo Bankin Januaryof2015.(See Cases).
                         7.        Harm resultswhen use ofaccountts),withoutthe approvalfrom the Iegal
                   accountholderwho is being denied access and use accounts thatshould belonging the
        1          Plaintiff,.The same funds were requested to payoffthe m ortgage ofhome at168

                   Bellingham St,Chelsea,M a 02150.ltalso needed wheelchairaccess and the hom e at

                   168 Bellingham St,Chelsea,M a,02150,had 10-12 stairs in entrance and backofhome

        l          thatdid notprovide assess to home forpersons using a wheelchair. The hom e would

                   go intù foreclosure in 2015,or2016,exactdate stillbeing fesearched as recorded
                   9.
            j                                                                  '
            I       Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 10 of 52
    j,                                                              '                                             '




            j                                                                                             '               '


            l
            I
                       regardingthesal
                                     earesi
                                          llinl
                                              ocati
                                                  onprocess.Defendants,beingtotall
                                                                                 yresponsiblefor
            I         homedefaul
                               twoul
                                   dgoontosellthehomeasaresultofaforceddefaul
                                                                            tbecausethe
            l
            1                                                                   .
                      trustee refused to pay pastdue m odgage,

'

            1
            '                8. Haddef
                                     endanqs)compl
                                                 i
                                                 edt
                                                   orequestst
                                                            oI
                                                             i
                                                             qui
                                                               dat
                                                                 esi
                                                                   l
                                                                   verbri
                                                                        dge,thi
                                                                              s
                      objectivecouldiave beenaccomplished.Accountsarestillindisarray.
        .                                          -                                                  '       .       .


            j                     ,
            i                9        W ilmerHale refused to give accountofHale TrustPoë olio thatincluded

            I         Plaintiffs,fatherandgrandfatherandpossiblymother,now deceived,andafterdeathof
                      M r.Hale.


                             10.      Silverbridge refused to provide m onthly statements forthe Hale Trusts,its

                      notcertain how m any tim es stocks wëre sold,traded orboughtbutItis cedain in

            '         happened m any tim es,generated fees and com m issions,and such acts coptinue to this

                      day.Example,BRPLC,-The Plaintiffreceived lettersfrom W ellsFaqgo Bank and Chase
                              (                        .
                      Bank stating both were owners ofthe stock. This could only happen ifshares were sold
            '
    .

            I         bya brokerwho splitthe accountbetween the two parties doing a split,oratcounts
            I         wefe duplicated. Itis notcertain who ow ns the account,w ho is the

                       transferagent,how many tim es ithas been switched between transferagents, who

                .     initiate buys,sells and transfers butrecords willshow m any transactions ocçurred.

                            11.       Exam ple, Zimm erHoldings sold this stock as welldividends from account
                      opened in 2012,Plaintiffwas told itwas transferred to them in 2014, and would pay

                      dividends forthis period only. W hen asking where transfercam e, was told
            j                                                       -                                                         '
                      Com putershere w ho is the Iargesttransferagentforinvestm ents worldwide.However,
                      10.




                t
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 11 of 52




   Gom putershare would go on to refuse to disclose who transferred ownership to them .

   Iwastold Com pterhare was transferagentforstock held by Chas: and W ells

   Fargo Bank,and they would deny accountownership m aking itimpossible to

   Know the Iegaltransferageqtwas.


   W ho transferred the stock to Com putershare is undisclosed as Computershare
  refuses to disclose any information regarding sale,buying ortransferofthis account,

   butstatesAirProducts& Chem icals,Raytheon and severalotheraccouqtswere sold
  ortradedrwithoutthe Plaintiffknowledge ofwho and when thé transactions were done

  asthePlainti: istheonlypersonwiti:theIegalrightto makebuy,orsellrequests.This
                                                    .




  activityisbeing donewith (3)to4)trustaccountsheldbyWilmerHaletothisday,ifal1
  accountshave notbeenIiquidatedbyW ilmerHale.Reference Eyhibit(A),whichclearly
  shows many selland buystfansactions thatwerè once partofthe Silverbridge Account.


         12. There is a failure to m anage accounts necebsary to com ply to

  requests forclosure ofaccounts upon requestofthe shareholderand

  Trustee PeterR Hale,ow nerofaccounts,dividends,safe depositböxes,in

  accounts ofseveralfinancialand bank institutionà.RealEstate,is also
  included in alleged m isuse ofsuch accounts necessary to enrich the needs

   anddesiresofDefendantts)who abandon allinterestsofPlainti#'s
  11.
                Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 12 of 52
    %




                    financialand generalwellbeing aqerbeing senta lrrevocable Trust

                     Am endm entto the originaltrustdocum entafterrefusalto send a copy of

                    the revocable trust Docum ent.They would dontinue to close bank

                    Accounts and keep assets,and refuse to relinquish controlofaccounts

                    As wellas the Estate ofPeterR Hale before and afterhis passing.
        I
        i


                         13. In doing so,there is a èlearviolation of federal

                               and state Securities Laws and Corporate Governpng Laws

        :                      including the FraudulentInterstate Transactions
                                                                                   '
                                        ,                        .


                               Pursuantto 15 US Code 779-SecuritiesActPf1933,and

                               Section 11-2-detailing whatis required regarding a specific

                               CodeofEthicswiich prohibitSelfDealingActivityand
    '

        j       .
        I                      conflict.AS wellasthe Dodd-FrankWallStreetRefôrm and
                               Consum erProteclion Act,Title Vll;w hich requires

                               Transparency,Accountability,according to Section 701 thru

                               Section 1021.
            '
.




        .                12.
                                                 '
                                             .
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 13 of 52




   1111;    NEGqEGANC:


             Plaintiff is incorporated by qefvrence the allegations of
             paragraph'
                      ,1 through 41, as though fully setforth herein.


              AIIo#icers ofthe com panies took actions thatfailed to show

              a duty ofcare,Ioyalty and good faith in busipess and        ( '
                                                                            j

              including obligationé to exercise good business praçtices




              ,   to actelectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              with basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not
                                         83.
              the needs ofthe corporation.

              The Corporationts)would go on to recklessly act,
  97.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 14 of 52




              having fore know ledge,such acts w illcause Iosses necessary

              to disenfranchise the Plaintil. Bfchoosing notto
              Iiquidate accounts by selling aIIstockholdings and giving

              a check to the Plainti#,to use by the Plainti; in

              2009, the Defendant,cpntinued a reckle'
                                                    ss disregard for

              the plaintis,having fullknow ledge such acts w illresultin

              a Ioss ofstock holdings resulting from reckless m anagem ent.

              Accounts rem ain di#icultto trace and recoverdue to a refusal

              to disclose accountactivity by providing m onthly statem ents.

              Defendants violated federaland state statutes,according to

              UnfairBusiness Practices,(Business&mprof.Code 17200 et

              seq-).
              AIlDefendants w ho are C orporations,w ith, officers,Iawyers,

              trustee's,directors,brokers and representatives ofw hom ,

              engaged in transactions thatwould end in a paym ent

              to one oflhese parties forcom missions,disbursem ents,

              @nd paym entforopening,closing,transferring equity accounts




  98.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 15 of 52




  such as stocks,bonds,securities,and realestate.The Defendantts)
              are liable because the C orporation,being the controlling pady

              orpersonts),is liable forinjuryclused bya reqresentative.
                        totc    .         gu          .    , sos-g..-
    f                                                 . yéz.u y .u.
              />
               -,
                    #? '
                    T
                                 J >.zz
                                      v
                                      ,y.zJ.v
                                            g V      .           y
                                  .

              The       ainti# w as harm ed by Ioss ofassets,Ioss of

              Ioss ofhusband as wellas sufering from m etaland physical

              issues involved w ith a person w ith disabilities. To be proven

              w ith m edicalrecords from initialdiscoveries.




  99.
    Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 16 of 52




           V.                BREEC H O F FIDUC IA RY DUR

                             Plaintif is incorporated by reference the allegations of

                             paragraph'
                                      ,1through41,asthoughfullysetioith herein.

                             AIlofficers ofthe companies in question,owe plaintists)
                             a duty ofcare,Ioyalty and good faith in business and

                             fiducigry duty including obligations to exercise good

                             business practices,to actelectively in the operation of
I    k

                             business ofthatèom pany and to actin the bestinterest

                             ofthe stockholderand each com pany failed to com ply
     '
j


                             with basic term s ofcorporàte interests as itapplied to          '
           - -   -   -   -
                             accom m odating the needs-of-the,stockholder-and-not-, .- -.-   -z- -

                             the needs ofthe corporation. Defendants violated federaland

                             36(b),The InvestmentCompany Actwhich sjates,Investment
                             Com pany's have fiduciary duty w ith respectto the receiptof

                             com jensation for services.Therefore,a breach willoccur
                             w hen an investm entCo.pàys fees to advisors fortransad ions


         100.                               '                                           '      .
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 17 of 52




              thatcause a depletion ofassets in the acçountwhen the
              Plaintif s trustee aoorney is told by trustee

              to a (0)holding amountatthe time death ofPlaintiss husband.
              See Exhibit(E).
                 .                                 '
                                                              .


              Such acts cannotbe justified and no gains were made.
              There w as notability to achievë a favorable rate ofreturn on

              the account.




                                              101.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 18 of 52




              Plainti; incorporate by reference the allegations ofparagraph

              1 through 41.,as though fully setfodh herein.

              AIIolcers ofthe cpmpanies in question,owe plainti#ts)
              a duty ofcare,loyalty and good faith in business and

              fiduciary duty including obligations to exercise good

              business practices,to acteffectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom modating the needs ofthe stgckholderand not
             the needs ofthe corporation.

              Defendants violated federaland state statutes,


              Plainti; is incorporated by reference the allegations of

              paragraph 1 through 41, as though fully setforth herein.



             AlIofficers ofthe companies in question,owe plaintists)
             a duty ofcare,Ioyalty and good faith in business and

             fiduciary duty including obligations to exercise good
  102.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 19 of 52




              business practices,to actesectively in the operétion of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itMpplied to

              accom m odating the nveds ofthe stockholderand not

              the needs ofthe corporation.



              Defendants violated federaland state statutes,such as 36(b),
             The InvestmentComhanyActwhich'states,an investment
              Com pany has a fiduciary duty w ith respectto the receiptof

              com pensation forservices.A breach w illoccurw hen an

              investm entCom pany goes on to

              pays fees to advisors fortransactions thatcause a depletion of

              assets in the accountw hen the Plaintiff's trustee attorney is

              told (0)holding amountatthe time death ofPlaintiffs husband.



              Such acts cannotbe justified and no gainswere made.
              There w as notability to achieve a favorable rate ofreturn on
  103.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 20 of 52




        the account.

  Silverbridge sells its FinancialAdvisory Corporation in 2012.

  ltheld accounts belonging to the PeterR Hale Revocable Trust,

  ow ned by Plaintiffs husband. P.O .A ., and Trustee authority w

  w as granted Plaintil,necessary to assisted Husband,PeterR Hale in

  requesting sale and receiptoffunds-years before this sale occurred.

  W ilm erHale ow ned Silverbrdge, Controllers refuse to liquidate accounts,

  and transferfunds. Controllers engage in selfdealing,and a hostile take

  overofaIIaccounts and assets w ithin the Hale Holdings by this com pany.

  Stock brokers,trustees,holding com pany associates,and its

  representatives to use and devise any schem e to bankruptaIIassets and

  holdings w ithin the PeterR Hale Revocable Trustas w ellas Trusts

  privately held forfatherygrandfather,and possibly grandm otherand

  m other,allnow decea>ed.


  This com pany had a duty to provide disclosure regarding the sale activity

  before and aqerthe sale and did not. Accounts are now in the possession

  oftrustee w ho w orked forW ilm erHale during the sale,and w ere transferred

  to him and notthe shareholder,afterthe sale. Itis clearthere w as a sale
  104.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 21 of 52




  and purchase ofthe Hale TrustAccounts,There w ère no disclosures

  m ade from Trustee to date,norfrom W iim erHale to date regarding sate,
                                       '
                                                 .

  and disposition ofHale accounts afterthe sale as the act: deliberately

   excluded the Plgintiff,w ho continued to Iive and w as ow nerofthe

  propedy Iocated at 168 Bellingham Street,Chelsea,M a 02150. No m ail

  w as eversentto this address from W ilm erHale and M ichalFay w ho

  prevented sale öfhome,ownership ofa home with wheèichairaccess
  and paym entofback taxes,necessary to preventforeclosurè buy keeping

  and w ithholding aIIassets held w ithin the PeterR Hale Trust.

  W ells Fargo Bank,Chase Bpnk,Chase Bank,NA,were clients nam ed on

  Silverbridge StatementofHoldings Exhibit(A).Theywould go on to hold
  accounts from the Hale Trustthathad tp be transferred to them by

  W ilm erHaiè w hile stating no accounts in theirnam e belongs to the Hale

  Trustw hen itclearly states they were paid stockholders ofthe Hale Trust.

  C oum pershare,AST,àre transferagents. Accounts from the Hale Trust

  w ould be transferred to them to hold,transferorsellattheirdiscretion.

                                105.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 22 of 52




  AIIcontinued to refuse sale ofstock to Plaintiff,provide informatiop
  regarding accounts,activities involving accounts,statem ents,as wellas

  any and aIIactivity pedaining to the Hale Trust,pastand present. AI1

  C orporations acted accordingly,alIindividuals acted accordingly,w hp are

   nam ed Defendants to this case. The Plaintil,continues to research thyse

   activities w hich are aIIin vioiation ofthe A ntifraud Provisions of CFR Title

   l7-chapterll'-Pad 240 Section 240 13e-3,(a)and (1)thru 6. Goi
                                        .                      ng
  private transactions by cedain issuers ortheira#iliates.




   106.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 23 of 52




  .I
  V          NEGLIGENT INFLICTION OF EMOTIONAL
                          D ISTR ESS


              Plainti; inèorporate by reference the allegations ofparagraph

              1through 36.,asthoujhfully setforth herein.
              AIlofficers ofthe companies in question,oFe plaintifqs)
              a duty ofcare,Ioyalty and good faith in business and

              fiduciary duty including obligations to exercise good

              business practices,to actesectively in the operation of

              buqiness ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.



         There was no way to suggestthe defendantts)would withhold
         funds from accounts. ltbecam e clearaqerweeks of

         requests to sell. The haltto accountaccess stopped aIIthoughts

         ofpgrsuing Iegalaction,a POA and Iatera new TrustDocum ent

  107.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 24 of 52




          and W illwould resultas ways to stop defendantts)defiantand
          illegalactivities.


          The plaintiffhad to actas padnerforM r.Hale in alIbusiness

          transactions thereaqe/. Thisjobwould nothave been accepted
          ifknpw ing in advance,there w ould be a w arw ith W ilm erHale.

          NonThe Less,this w ould be the outcpm e. This w ould cause

          daily activities ofthe Plaintiffto exceed the three houkthreshold
          required forpersons w ith a disabilty ofPlaintif. This w ould cause

          greatpain and distress to entire body ofthe Plaintiffw ho had to

          exercise daily activity necessary to keep cashflow neceisaryto

          pay forexpenses as they applied to the Hale houséhold.

          The unodhodox activities ofthe defendantwould cause m oving

          severaltim es to otherstates as itw as dangerous to continue

          Iiving w ithoutaccess in and outofthe hom e. The plaintif could not

          assisthusband in and outofhom e due to disabilities and M r.Hale

          felttoo constricted to the hom e which had on w heelchair access in

          and outofthe hom e.How to care forM r.Hales disability w alking,

          financialand health issue: as w ellas the Plaintif s proved quite

   108.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 25 of 52




         m entally and physically straining.


         This effectwould increase as husbands health deterioràted w ith the

         currentcircum stance and a need form edialcare,also denied by the

         defendant,and financialuncedainties,created additionalm ental

         and physicalstrain as husband would continue to require

         hospitalization,

         som ething the W ilm erHale associates w ere fully aw are w ould result

         from Iàck offunds pecessary to obtain 24 hrAssisted Living Care.



         The Plaintil, handles a1Iaffairs forthe Hale fam ily.

         A IIDefendants violated federaland state statutes,

         G ained paym entforfees and equity while atthe sam e tim e

         disenfranchising the stockholderand continuing to

         access aIlaccounts apd m anaging accounts in a w ay

         thatw ould enrich the com pany @nd notthe stockholder

         form ore than the know n ten years buch activity has

         taken place instead ofclosing aIIaccount? as of2010.

  109.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 26 of 52




         AIIolcersofthe companies inquestion,owe plaintiffts)
         a duty ofcare,Ioyalty and good faith in business and

         fiduciary duty including obligations to exercise good

         business practices,to actqlectiv4ly in the operation of

         business ofthatcom pany and to actin the bestihterest

         ofthe stockholderand each com pany failed to com ply

         w ith basic term s ofcorporate interests as itapplied to

         accom m odating the needs ofthe stockholderand not

         the needs ofthe corporation.



         Defendants Violated federaland state statutes,such as 36(b),
         The Investm entCom pany Actw hich states,an Investm ent

         Com pany has a fiduciary duty w ith respectto the receiptof

         dom pensation forservices.Therefore,a brqach w illoccur

         w hen an investm entC o.pays fees to advisors fortransactions

         thatcause a depletion 6fassets in the accountw hen the

         Plaintifstrustee attorney is told bytrustee (0)holdings exist.
  110.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 27 of 52




  '
   %..




  .. l
  V  ,.l
       .'
        k;AILURE To upHouo A DuR oF FAIRNESS
  :




              Plaintif incorporate by reference the allegations ofpàragraph

              1 through 41.,as though fully setfodh herein.

              a duty ofcare,Ioyalty and good faith in business and
                                                 ê;
                                                ..

             fiduciary duty including obligations to exercise good
              business pràctice>,to acteffectively in the operation of

             business ofthatcom pany and to actin the bestinterest

             ofthe stockholderand each com pany failed to com ply

             w ith basic term s ofcorporate interests as itapplied to

             accom m odating the needs ofthe stockholderand not

             the needs ofthe corporation.



             AIIofficers ofthe companies in question,owe plaintills)
             a duty ofcare,Ioyalty and good faith in business and

             fiduciary duty including obligations to exerçise good

             business practices,to actelectively in the operation of

             business ofthatdom pany and to actin the bestinterest

                                122.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 28 of 52




                                      '
                                          .                        .



              ofthe stockholderand each com panyfailed to com ply
              with Masic terms ofçorpotate interests as itapplied to

              accom m odating the needs ofthe stockholder.

              Silverbridge sells its FinancialAdvisory Corporation in 2012.

              ltheld accounts belonging to the PeterR Hale Revocable Trust,

        ow ned by the Plaintiffs husband. P.O .A ., and Trustee authority was

        granted Plaintiff,necessary to assisted Husband,PeterR Hale in

        requesting sale and receiptoffundsyears before this sale occurred.


        W ilmerHale oWned Silverbrdge,Controliersrefuse to Iiquidate
        and transferfunds. Controllers engage in selfdealing,and a hostile

        takeoverofaIlaccounts and assets w ithin Hale Holdings.



        Stock brokers,trustees,holding com pany associates,and its

        representatives to use and devise any schem e to bankruptabsets

        and holdings w ithin the PeterR Hale Revùcable Trustand Trust

        accounts privately held.


        This com pany has a duty tö provide disclosure regarding the sale

                                   j23.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 29 of 52




   activity and did not. Accounts are now in the possession

  oftrustee who worked forW ilmerHale during the pale,and were transferred

  to him and notthe shareholder,aqerthe sale. Itis clearthere w as a sale

  and purchase ofthe Hale TrustAccounts,There w ere no di>closures

  m ade from Trustee to date,norfrom W ilmerHale to date regarding sale,
  and disposition ofHale accounts aqerthe sale gs the acts w ere

  deliberately done to exclude the Plaintis,w ho continued tq Iive and w as

  ow nerofthe property located at168 Bellingham Street,Chelsea,M a

  02150. Nb mailwasevers:nttothisaàdressfrom W ilmerHalé and Michal
  Fay w ho prevented sale ofhom e,ow nership ofa hom e w ith w heelchair

  access and paym entofback taxes,necessary to preventforeclosure buy

  keeping and W ithholding aIIassets held w ithin the PeterR Hale Trust.

  W ells Fargo Bank,Chase Bank,Chase Bank,NA ,w ere clients nam ed on

  Silverbridge StatementofHoldings Exhibit(A).They would go on to hold
  accounts from the Hale Trustthathad to be transferred to them by

  W ilmerHale while stating no accounts in theirname belongs to the Hale
  Trustthatclearly states they were paid stockholders ofthe Hale Trust.

   Coum pershare,AST,are transferagents. Accounts from the Hale Trust

  w ould be fransferred to them to hold,transferorsellatiheirdiscretion.
                              124.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 30 of 52




  AIIcontinued to refuse sale ofstock to Plainti# , provide inform ation

  regarding accounts,activities involving àccounts, statem ents,as w ellas

  àny and aIIactivity pedaining tg the Hale Trùst, pastand present. AII
  Corporations acting accordingiy, aIIindividuals acted accordingly
                         .                     '                      ,   w ho are
  nam ed Defendants to this case   .




  The Plainti#, continues to research these activities w hich are aIIin violation

  of A ntifraud Prpvisions of CFR Title l7 c hapter11-part240 -section
                                           -




 240.13e-3,(a)and (1)thru 6.Private transactions by issueraffiliates       .




125,
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 31 of 52




)V #l,FAILuReTo upuouo A ouvvoFTRusy

               Plaintis incorporate by reference the allegations ofparagraph

               1 through 41.,as though fully s4tfodh herein.

               a duty ofcare,loyalty and good faith in business and

               fidùciary duty including obligationsto éxercisé goo:

               business pradices,toacieffectively inthe operation of
                         )

         businessofthat'companyandtoactinthebestinterest
         ofthe stockholderand each com pany failed to com ply

         w ith basic term s ofcorporate interests as itapplied to

         accom m odgting the needs ofthe stockholderand not

         the needs ofthe corporation.




  126.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 32 of 52




     hahdled stock accounts forPlaintil,holding POA ,to do

     aIIbusiness transactions forhusband,as w ellas forhusband

     acting trustee on al1accounts.




     Hom e w as foreclosed in 2015,by W ells Fargo Bank.


     3.
                                              '
 .

     By refusing acc:ss to accounts,accountiolding disclosurei,
     m oney owed orow ned by each accountand continuing

     to m ake decisions and open and cloèe accounts without

     permission ofplainti#ts),whose name each account
     rem ained,disenfranchised the ow ners and leftthe ow ner

     properrecourse thatw as notavailable due to lack of

     resources held by the Defendants.



     4.

     This w as intentionaldisenfranchisem ent,a blatantdisregard

     forthe heedsoftheaccountholderapà causing a situation
     129.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 33 of 52




  forirrevocable harm to comè to plainti#ts)as a resvltöf
  m oving,constanttraveling and constantin transitby ckar
  intetacting
            l w ith constanttraffic,
                                       to accidentrelated injury
  to doctors apps,seeking care formedicalproblem s thatarise

  as a resultofconstantstrain on body overthe pastsix years

  dealings with Defendantts).

  5.

  Piaintiffalleges each pady m àde a decision to refuse

  requestb to Iiquidate accounts,continued doing business

  with each accountwithout Plaintiffls)approval. W ith approval
  none ofthe harm faced by the Plainti# would have been

  encountered. These were intentionaland reckless acts on

  behalfofthe defendantts). Such outrageous conductcaused
  greatdistress em otionally as w ellas physically.



  6.

   The plaintiffp husbands m entalstate decreased .

  130.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 34 of 52




  7.

  AIlcom panies refused access to accounts @nd assets being

  held,access to statem ents,as wellas norm alprocedure and

  protocolforthese types ofbusinesses. No exchanges
                                                                                K

  iegarding company holdings,financialstatementsmanaged by
  the m anaging padies,quaderly earnings,and share dividends

  being deposited. There w as no inform ation given re-

  grading stock options,voting options. Everything was being

  done w ithoutconsentofshareholder.


  8.

  Letters w ere ignored1calls1 accepted and docum ents returned

  w ith no explanation fordenialand w hen an expianation w as

  given,w hen docum entation w as provided,its was not

  acknow ledged norhonored.


  9.

   A POA ,had to m ake allaware thatM ichaelFay acting trustee

  wàs acting againstwillofplaintilts),
                                     131.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 35 of 52




   10.

           Alicom panies exceptdefendants honore: this request.


  '
   j1.


  AIldefendantsillegallyusedaccountstostopplaintiffts),
  from access to accountinform ation necessary to

  exercise righisofownershipforpersonalgainand
   benefitofaIIotherthan thatoftpe Plaintif.


   12.

  According to the WillofPeterR.Hale,(EXHIBIT B):Page 5,
  the sole trustee. Italso clearly states thât Michaelas standby trustee.

  A trustee to fulfillobligations ifM r.Hale could not. Itis believed this

  was done in duress atthe time ofsigning. Itwas agreed thathis hom e

  would bàmadewheelchairaccessible,thatbacktaxeswould be paid
                     .
                                                             '




  to preventfurtherforeclosure action by Fay and Adkins w ho had controlof

  aIIm oney belonging to M r.Hale who was unable to walk,in a wheelchair,

      knowing aIIattempts to obtain money heid bythese individualswere in
  vain,any and aIldocuments were signed necessary thathe would


   132.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 36 of 52




  continue to have housing,food and basic necessities.



  13.

  Refusalto sign docum ents was notan option as Mc Hale always conten

  thathe feared forhis Iife before and afterm arriage to M r.Hale.

  lllegalacts oécurasa resultofSilverbridge paymentsfrom Silkerbridge.
  Suèh actsand salesare illegalaccordingto
  17 CFR Part2Q1,202,& 210. See Silverbridge statem ents of

   transactions found iq Exhibit (B)and Exhibit(C).
  Mr.Fay'
        s name on the Silverbridge account.,as trustee butonly

  PeterR Hale is the Iegaltrustee. M c Hale is currently being

  barred from closing down this accountthatwas attem pted

  closure now fortwo years unsuccessfully. M r,Fay is a standby

  trustee according to Mc Hales will,an8 standbytrustees are
  active only afterthe death ofthe standing trustee. M r.



  14.

   Hale was notdead m aking Mr.Fay and W ilmerHale who owned

  Silverbridge guilty ofbuying,seliing and transferofshares without
  approvalfrom PlaintifforMr.Hale who did notwantto be forced

  to negotiate with Fay and second and third parties unknow n,to


  133.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 37 of 52




  obtain m oney.


  15.


   Distribution paym ents paid outon the accountwhich shows

  wastransferred,tb Faywho paid outto the Plaintiff,who in
  turn had to com ply to such bribery m oney from the Hale TrustFund in exchange

  forservicestheyrequiredsuchxassigningofdeed/laintiff,in2011,




  W ilm erCutlerPickering Hale and DoorLLP 6lers legaladvisory services to
  aviation,energy,inanciaIservices,information technology,manufacturing,
  sofM are,telecom m unications,and Iife sciences industries.The firm 's practice
  areas include corporate Iaw ,intellectualpropedy,Iitigation,securities,antitrust
  and com pvtitioh,corporate,environm ental,bankruptcy and com m ercial,FDA,
  internationalarbitration,trade,financialinstitutions,Iabor,tax,and realestate.Its
  clientele includes Akam aiTechnologies,Am erica O nline,Bayer,BearStearns,
  Boeing,Bose,C itigroup,C reditSuisse FirstBoston,Daim lerchrysler,J.P.
  MorganChase,LehmanBrothers,MorjanStanley,andVerizon
  Comm unications.W ilmerCutlerPickerlng Hale and Dorrwas founded in 2004
  through the m ergerofHale and DorrLLP and W ilm erC utlerPickering LLP.The
  firm is based in W ashington,D.C .w ith àdditionalol ces in Baitim ore,M aryland;
  Boston,M assachusetts'  ,R eston,V irginia'
                                            ,New York C ity;Princeton,New Jersey'  ,
  Germany'  ,London' ,and M unich.

  There is a possibility thatm ergers have been m ade necessary to change the
  nam e ofW ilm erHale to W illiam C utlerPickering Hale Door,and W ilm er
  CutlerPiékering Hale. Itis notknown w hen changes were m ade and why
  those nam es no Iongerinclude Hale- Dorr.



                                             134.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 38 of 52




  Itis clearthat Dorris used exclusively w ith W ilm erHale and Hale Door,
  and recently the D orrhas been elim inated apd the Hale nam e association
  remains butasw ith the Iasttwo eyam pleé,one can assume thatthe
  nam es are associated to one person being,W illiam CutlerPickering,w ho has
  chosen to m ake Hale inclusive w ith W illiam C utlerPickering.Oï ces can
  be found in New York,NY and W ashington,DC.Suchchangeshave occurred
  ovqrthe lastfiveyearsasthey did notexistin 2009,when Plaintil marriàd
  PeterR Hale,SonaofHale-Dorrfounder.

  Itdoes appearchairpersons,Donald Steinberg,How ard M .Shapiro,Jam ie
  Gorelick,W illiam M cLucas,Steven b.Singerstillrem ain.




  135.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 39 of 52




    $/1111.
                U N FA IR B US IN ESS PRA C TIC ES
              (éUSINMSS & Prof.Code 17200 etseqz)

              Plaintiffinçorporate by reference the allegetions ofparagraph

              1 through 36.,as though fully setforth herein.


              AIIofficers ofthe companies in question,ow: plaintilts)
              a duty ofcare,Ioyalty and good faith in business and

              fiduciary duty including obligations to exercise good

              business practices,to acte#ectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom modatinqthe needs ofthe stockholderand n;t
              the needs ofthe corporation.

              There was no wayto suggestthe defendantls)would Withhold
              funds from accoqnts. Itbecam e clearafterweeks of


              reqùest: to sell.The haltto accountaccess stèpped aII

  117.
                                              '
                                              v.   .., ''
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 40 of 52




  thoughtsofpursuing Iegaladion,a POA and Iaiera new TrustDocument
  and W illwould resultasways to stop defendantls)defiantand
  illegalactivities.


  The plaintis had to actas padnerfofM r.Hale in alIbusiness

  transactions thereaqer.Thisjob would nothavë been accepted
  ifknow ing in advance,there w ould be a w arw ith W ilm erHale.

  NonTheL:ss,this w ould be the outçom e. This would cause

  daily activities ofthe Plaintiffto exceed the three hourthreshold

  required forpersons w ith a disability ofPlgintil. This causes

  greatpain and distress to entire body ofthe Plaintil w ho had to

  exercise daily activity necessary to keep cashflow necessary to

  pay forexpenses as they applied to the Hale household.


  The unodhodox activities ofthe defendantwould cause moving

  severaltim es to otherstates as itw as dangerous to continue

  Iiving w ithoutaccess in and outofthe hom e currehtly ow ned'
                                                              .

  Refusalto provide m oney to provide w heelchairaccess fora

  person w ith disabilities is a violation ofTitle 11-A m ericans W ith

  DisabilitiesActof1990 (ADA),FAIR HOUSING ACT.
  118.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 41 of 52




  The plaintils healthcould nothrovidefordailyassistance needed
  for husband access in and outofhom e. M r.Hale used a w heelchair&

  was constricted to the hom e w hich had no w heelchairaccess.

  The health of M r.health w ould slow ly deteriorpte as hopelessneis w as

  feltdue to financialand heaith issues .Activities ofthe Defendantls)proved
  m entally and physically straining forboth M r.Hale and the Plainti@.

  This effectw ould increase as husbands health deterioration continued as a

   restlltOfthe currentcircum stance,a need fora perm anenthom e thatdid

  notrequire m oving each year,assisted Iiving m edicalcare as w ellas

  financialuncedainties,w ould contributed to additionalm ental
                                                *    .
                                 ,




  and physicalstrain as husband continued to require hospitalization w hich

  would Iead to his death.


   The W ilm erHale Corporatipn and its Associates were fully aw are of

  detrim entalconsequences could resultfrom constantfinancialinsecurity

  èause by Iack offunds. M r.Hale had m oney to pay for24 hrAssisted
                                            '
                             .

   Living Care forthe restofhis adultlife in Orlando Florida.The Defendantts)
                                     119.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 42 of 52




  refùsed to allow M r.Hale to use m oney he rightfully owned to pay forthis
  im portantm edicalservice thatcould have m ade his Iife expectancy m uch

  Ionger. This blantentrefusalleftthe Plaintiffwith handling aIla#airs forthe

  H@lefamilywith Iimitationsduetodisabilities.The refusal
  to assistsnancially w as done to cause irreparable harm to Plaintiffby

  inflicting the problem s thatw ere m an M ade. M r.Hale had enough m oney

  to Iive com fodably, having any m edicalcared ofchoice butm oney w as

  being used forthe benefitofDefendantts).

  Defendants violated federaland state statutes,

  Gained paym entforfees and equity w hile atthe sam e tim e

  disenfranchising the stockholderand continuing to

  access aIIaccounts and m anaging accounts in a w ay

  thatw ould enrich the com pany and notthe stockholder

  form ore than the know n ten years such activity has

  taken place instead ofclosing a1laccounts as of2010.

  AIIolicérsofthe companies in question,owe plaintiffls)
  a duty ofcare,Ioyalty and good faith in business and

  fiduciary duty including obligations to exercise good

  business practices,to acteffectively in the operation of
  120.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 43 of 52




              business ofthatcom pany and to actin the bestint#rest
              ofthe stockholderand each com pany failed to com ply

              w ith basic terM s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.

              Defendants violated federaland state statutes,such as 36(b),
              The lnvestm entCom pany Actw hich states,an investm entCo.

              has a fiduciary duty w ith respectto the receiptofcom pensation

              forservices. Therefore,a breach w illoccurw hen thq

              investm entCo., pays fees to advisors fortransactions that

              cause a depletion of assets in the accountw hen the Plaintis's

              trustee attorney is told bytrustee (0)holdings exist.




   121.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 44 of 52




                                  HA R M
   There w as a loss ofaIIassets have resulted in a transferofassets

    frtl447t'h()rlllhirltiff as a resultofa refusalto assistw ith sale ofthe

   BP holdings O rany hpldings belonging to the PeterR Hale ebtate.

   W ells Fargo Bank,Chase Bank and Com putershare,continue to

   transferThis accountbetw een transferagents, m aking it

   impossibleto obtaln,Transferorsellthisstockatanytime hast
   To date.

   W ith no assets to fightthese Iarge corporations,they have been

   successfulln having free reign overthis estate by selling and

   transferring aIIAssets by aIlparties involved.Together,or

   separately they have succeeded in m aking itim possible to sale

   the estate property and accountholdings.

   Afteracquiring the necessary fraudulent ,these individuals were

   able to Distribute everything to individuals oftheirchoosing.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 45 of 52




      A C LA IM FO R P U N ITITIV E
    DA M A G ES BY INC LU D IN G A
  PRD UC TIO N O F D IS C O V ERY EV ID EN C E
  ''
  .




          D E C LA R A TO R Y R E LIE F

              Plaintiffincorporates by rvference the allegations




              A n actualcontroversy has arisen and exists between each

              kadyconcerning the followiqg CLAIM OF LOSS:

              1.    possible (ostEarnings;peterR Hale RevocableTrust-
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 46 of 52




                    Silverbridge Holdings

                    Estimated LostRents                     $ 540,000.00


                    Transpodation Loss                      $ 50,000.00

                                  134.


                    Assisted Living                         $ 20,000.00
                    DoctorBills                             $ 10,000.00
                   LostPropedy                              $ 910,000.00
                   C helsea,M a
                    Sjring,Tx
                    M lam i,Fl

                    Taxes                                   $    7,000.00

                    Living Expenses                          $ 100,000.00


                    TOTAL ESTIMATED LOSS                     $ 1,637.000.00


                    LOSS INdOME
             HALE ESTATE HO LD ING S

   UNDER 4URTHER REvlEw

   NEEDS DISCOVERY TO DETERMINE

   ACTUAL LO SS /TOTAL A M O RATIZATIO N
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 47 of 52




  UNDER FURTHER REVIEW


  MEEDS DISCOVERY TO DETEkMINE

   ACTUAL LO SS



              2.    Defendantà Iack ofcom pliance to Statutes and
                         IaW s governing corporate Iaw .


              3.    any and aIlotherissues thatm ay be show n

                    according to proof.


              The plaintif requests a trialbyjury and a!IJudicial
              declarations necessary to enable both parties to

              ascedain a1Irights and duties as they pedain to

              this case.

              The Plaintif requests thatthis trialrem ain open and

              avaiiable foraIIinterested parties to view untilthis

              case has concluded.


              Plaintiffrequests sum m ons be delivered by Coud Appointee

              orCedified M aildue to status ofPro/s: filing status.
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 48 of 52




                W HEREFORE,Plaintists)pray forthe following relief:

                An aw ard ofcom pensatory dam ages in the am ountto be




                show n according to proof;

           2.   Declaratory reliefas required herein'
                                                    ,

           3.   Attorneys fees and costs to the extentallow ed by Iaw '
                                                                      ,

           4.   Punitive Dam ages as itapplies to Corporations and acts

                m ade by em ployees,as a Corporate em ployer,like and

                individualem ployer,m ay be held liable forpunitive

                dam ages w here there is proofofw illfuland w anton

                m isconduct,

                Reference:Schropp v.Crow n Eurocars,Inc.,654 So.2d 1158.

           5.   Such fudherand otherreliefas this coud deemsjustand
                Proper.

           e    Such reliefforM entalA nguish,Pain Sulering

           7.   Loss O fFam ily M em ber
       '
           8.   A trialbyjury as itappliesto Florida Statutq 913-
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 49 of 52




  Plainti; brings this action pursuantto the authority conferred upon itby
  Section 21(d)
  ofThe Exchange Act& Section209 ofthe AdvisorsAct,15,U.S.Code8ù-
   b-9
   EnforcementofSubchapter,seeking finaljudgment:(a)requiring the
  plaintil to
  disgorge ill-gooen gains,(b)to pay prejudgmentinterest,(c)to pay aII
  attorney
  fees,to im pose civilm oney penalties by Defendantpursuantto
  C om pensatory,
  Punitive,Non Econom ic and Exem plary Dam ages:
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 50 of 52




        Pursuantto the provisions ofm tIe18-C Probate Code
       A rticle 3- Probate W ills & Adm inistration
        Part 6- PersonalRep-Appointm ent,Control&
        Term ination Authority Section 3.611
   Term ination OfAppointm entby Rem ovalCure Procedure
   Section 7.6 & 1-401 & MUPC-(Devisee)7.6 EffectOfTermination
   Regarding the above entitled action regarding petitiôn above.

           M ichelle Hudson Hale                                 4-1-2020
                                                                        -


                              SIG NATURE                           DATE
                 9620 S Las Vegas Blvd #551
                               ADD RESS
                                     7143690472          -   -   -


                                       PHO NE

            C ERTIFIC ATE O F SERV IC E
       lHEREBY CERTIFY THAT lMAILED A GOPY OF THIS PETITION TO
           SCHM IDT & FEDEBICOp P.C.COUNSELLORS AT LAW
           C/O W ILLIAM H.SCHMIDT PHYLLIS H.FEDERICO

       TW O HUNDRED BERKELEY STREET         BOSTON,MA 02116

       BY - HAND DELIVERY        BY (X) MAILING (on   4-1-2020
                        M ichelle Hudson Hale
                                 SIGNATURE
Case 9:21-cv-80315-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 51 of 52




              C ase References: .




     Slale v.Neil,457 So.2d 481 (FIa.1984);City ofMiamiF,
                                                137.
            Cornett, 463 So.2d 399 (FIa.3DCA 1985).



             Am endm ents to this pleading w illbe m ade available to

             this coud shortly rejarding Pleadings
              forany and a1Iclaim s forreliefnotstated herein.




       oated yw - ,
                  /-r
                    ''--
                      Fom
                0//p>-/                        N &
       Michelle Hudsonùale                     ,
       1309 G rand Avenue > 80
       Miam t Florida, 33133
       1800 87203862
       Pro/se



                                               (b)blto
                +> 'O A NEE M .LD ER
                      MYCOMMISSIOH#00945846
                %.
                 orww#EXPIRES:January09,2024
               Ges.
                  :         2V               fVp'
          .              '.., ' ..''.. .
                        .;
                                                (i.
                                                  '-
                                                   >.x)..j,Lseoaur ywaaq,..w a'y . oa'.lé,
                                                                                        .L..aia .
                                                                                                ..
     ..                                                  .r
                                                          j
                                                          kks..  Xwoyg x *- '                                                                          '
                                    ' '-QJ
        -                   '. .,:. ..1%.
                        yg.s . *'X.2. f ..,...>r , gl *v s.   .
     i
     a
     j
       M.             Case
                       ' < '9:21-cv-80315-WPD
                                b-' . h.- .cp*:'x    ..    Document 1 Entered on FLSD Docket 02/11/2021 Page 52 of 52
         t.                          .
     .
        J #                      .                                                                                                                         -                                                                                                                                           .>
    !
    . -l
.     .;.' Jt.
         . ;
                                                                                   '
                                                                                                                           .j                                    . ...                               '      s:-:                                     ..       -. . l . .
    '-                                   .
                                             !
                                             1;f
                                             :  a
                                                 ,
                                                                       .                                                 j   a  .                              . I.                                                                                                      ()
                                                                                                                                                                                                                                                                                     .               /'.
                                                                                                                                                                                                                                                                                                          ,
                                                                                                                         .$:.'
                                                                                                                          z  q                                                                                                                   .                             .
    '
                            I                                                                         (&                     .g                                  k
    i
    .                       '
                            t
                            9                I
                                             . ''
                                                !:
                                              ta!.d
                                                 .                                                                       .2
                                                                                                                          .  X
                                                                                                                             :
                                                                                                                             :
                                                                                                                          s: y
                                                                                                                               '
                                                                                                                               z     p                           !                                                           k1.j.-PoOsSTAGEPAI
                                                                                                                                                                                                                             p                D                        .
                                                                                                                                                                                                                                                                       D                         '
                                                                                                                                                                                                                                                                                                 r'
                                                                                                                                                                                                                                                                                                  /
                                             .
                                                                                                                                                                 .                                                           ousnl   rlp
                                                                                                                                                                                                                                       !,.
                                                                                                                                                                                                                                         oBaos,I
                                                                                                                                                                                                                                               rt-                                       .
.
    l.
    .                       1
                            1
                            '        .       :ï-
                                             'zpk
                                                cs
                                               X2
                                                  s lp sy' '
                                                     .    .
                                                                                            .                             j
                                                                                                                          ,
                                                                                                                           js ,

                                                                                                                          :+.zk
                                                                                                                         ..                                              rzs'?',-,              .
                                                                                                                                                                                                                             jjyj(jz!,
                                                                                                                                                                                                                             wxoua.r
                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                         .

                            l
                            l                 :1a                                                             .                                                                  sq*                                                                                                                 .. ,
    '                       I                 a  .z .         .                                                           !*xz.j
                                                                                                                          .                  '                   l           jikzj                                             QV
                                                                                                                                                                                                                               +    Q wm                                                         , ''
                            I
                                               .o
                                              q=k .5                                                    .                 4
                                                                                                                          jjs       .MsrrusATUSBSMOM*            j                                     a.
                                                                                                                                                                                                        j4m                  axns:
                                                                                                                                                                                                                                 us.w
                                                                                                                                                                                                                                   4wqz-a                                      .
                                                                                                                                                                                                                                                                                   united
                                                                                                                                                                                                                                                                                   pos.gj             g..
    '         united:s
                     ît
                      ata                      2Er: .                        M.                  UniledS/tes              Ix'a                       ala         i
                                                                                                                                                                 !                                                                                                         .             '          .,
                                                                                                                                                                                                                                                                                                 -u.T.
                                                              :u    uses.
                                                                        co                                    .eg J1                uabellc- hlt
                                                                                                                                               l
                                                                                                                                               v                 )                                                                                                 ..- ..
                                               .                                                                                                                                                                                                                                                 .

    ..                      .
                                etvlc-         2à                                  '                                                                                                                                                                                                                   Ex'
                                                                                                                                                                                                                                                                                                       I
                            I                                                                    .                                                                                                                                                                                       '             2
                                                                                                                                                                                                                                                                                                       .
    !
    l
    h
    .
                                                                                                 . J              a                                                      .           Im oM:
                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                       %
                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                       z
                                                                                                                                                                                                                                                                                                       a
              <                                                                                                                                                                                                                                                                                        m
                                                                                                                                                                                                                                                                                                       a
    1
    / '
      v
      '
      #
      w.                                                                                                                                                                        j
                                                                                                                                                                                ,                                                          .                                                     !
                                                                                                                                                                                                                                                                                                 I g
                                                                                                                                                                                                                                                                                                   .
              t
              !
              .                                                                                                                                                                 I
                                                                                                                                                                                1                I                   I            .                           ummsm, '
                                                                                                                                                                                                                                                                     Ij
                                                                                                                                                                                                                                                                     . !
    j o
      &                                      .                                                                                                                                  j                                                                            POSTALSSNWC'
    ,
      o
              w'
                            l
                            I                                                              (j#                    ..                                                           ,k
                                                                                                                                                                               j                                jk 4.                                     u
                                                                                                                                                                                                                                                          oa,
                                                                                                                                                                                                                                                            os
                                                                                                                                                                                                                                                             sa(
                                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                                               s Asy
                                                                                                                                                                                                                                                               ass vy
                                                                                                                                                                                                                                                                    soq
                                                                                                                                                                                                                                                                    wwi axSjj
                                                                                                                                                                                                                                                                       xu
                                                                                                                                                                                                                                                                             . !a
                                                                                                                                                                                                                                                                            u. j
                                                                                                                                                                                                                                                                               Jj
    ' :
    1                       !                                                                                                                                                  1                                                                                                                        :
    3 R
      og. 1
      o                                                                                                                                                                        t
                                                                                                                                                                               fFROM:                                                                                      .'                          wx.
    l Tj                    l
                                                                                                                                                                               i
                                                                                                                                                                               1
                                                                                                                                                                               '                                                           y
                                                                                                                                                                                                                                           z'
                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                            7                                                           R
                                                                                                                                                                                                                                                                                                       aoj
              r                                           .                                                                                                                    1                                                                                                             '
    'e
    !
    ?
    t
      a
      .i
      &
      o
                                                                                                                                                                               yykv
                                                                                                                                                                               l  >y -
                                                                                                                                                                                  y                                              *-                                                                    2
                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                       2
                                                                                                                                                                                                                                                                                                       a'
    .
     ) I
       :                                                                                                                                                                                                                                       yA g.g;7                                          .a
                                                                                                                                                                                                                                                                                                  =
                                                                                                                                                                                                                                                                                                  p
    It
    .
     i
     ,
       %
       x                                                                                                                            @                                                                                  '          t.x                        d:J                                       %
    l
    1s
     '
     ? F
     C a
       x.                                                   fled.
                                         .Dateofdellveryspeoi                                                                     z@* z@                                                                                      Z'                             .                                       ..
                                                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                      z
    tI 1                                 .usps'
                                              rMcl
                                                 tlNowi
                                                      nc
                                                       .I
                                                        udedtomanymajor                                                              z.                                                                                                                              '                                 .:
    ; a j                                    i
                                             ntemationaldestinati
                                                                ons.                                                                                                                                 +n.                              .'                           Z                                   v;
    I4
     . j
     a !                                 .umi
                                            tedi
                                               nternatlonalinsurance.                                                                                                                                @'
                                                                                                                                                                                                      <*                          <                                    ..                              o
                                                                                                                                                                                                                                                                                                       .,
                                                                                                                                                                                                                                                                                                        '
    l ku'. I
    $
              e
                                         wpi       able-*
                                           ckupavail                                                                                                                                               py /                               zo'-                           '                                 I
              p.                                   iesonllne..
                                         .ordersuppl                                                                                                                                                                                                                       .                           #
                                                                                                                                                                                                                                                                                                       .
    f                                    wd
                                          W henused intemationally.acusto.ms                                                            Toschedulefree
                                                                                                                                                                                                                                  0-s
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                     .              ..
                                                                                                                                                                                                                                                                                                       o
                                                                                                                                                                                                                                                                                                       a
                                                                                                                                                                                                                                                                                                  !
    t
                                             eclarati
                                                    onIabelmayb'e.requlred.
                                                                  ,'=   ..
                                                                                                                                        PaokagePl
                                                                                                                                                çkup,
                                                                                                                                     scantheQReeode.                                               .
                                                                                                                                                                                                                                                          #
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                       ''                        .g
                                                                                                                                                                                                                                                                                                  a
    l                                        *Domestlcnplu                                                                                                                                                                                                                                              >
     i
     l
    7I
                            Ij
                             I EXPECTEDDELIVERYDAY.0w11/21*.-                          .                                                *                  *                                                                           $ g (V                                                          S
                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                       x,
    .1
     '                      i
    i                       j
                            l
                            .                USPST CKING*
                                                        ' NUMBER                                                                              '                                                                                                                                                        J
                                                                                                                                                                                                                                                                                                       *'

    1
    ,
    .
                            1
    4;                      i                        9505 514: 5338 1Q41 665721                  .. ---                                                                                                                                                  J' .
     1'
    4. -              -J'                                                                                                                        .                                                                                                   .                                   . .a a-Q l
                  y                                                            .                                                                                                                                                                                                                ,
                  .
                                  * Domestlc only. M ForDomesticshipments,thernaxlmum welghtIs70 Ibs.ForIntarnatlonalshlprn/nks.tNe rnaximum welght1%4lb!.                                                                              .                                                             j
                                                                                                                                                                                                                                                                                                 .':...
    :
        W ....
           >J- .
                                                                                                          k
                                                                                                                       .. . ...                      x-.         .-..w.       l#.5                                                    -'. '                                    ''        -*-'
                                                                                                                                                                                                                                                                                            .-' .:
                                                                                                                                                                                                                                                                                                 :.
                                                                                                                                                                                                                                                                                             - ''ï
                                                                                                                                                                                                                                                                                                     f ,..
                                                                                                                                                                                                                                                                                                  .u':9
                                                                                                                                                                                                                                                                                                      .''
                                                                                                          '             ''* TTD -W TFQTMTD - 'U-.        '-Nku..,.atq.u.r .j.1..
                                                                                                                                                -O=>C=-C'.                     t.Z,1 tt.''.' ':' ' 'CCXY '...'M M-'
                                                                                                                                                                                                                 .NT''DT,T7.0 *7*                                                        -        *
                                                                                                                                                                                                                                                                                                  '   -

                                                                                                                                                                               1....?r..,2.<:..
                                                                                                                                                                                              Ji ic.....'..                  .   .'         ,.           '             . .. .
                                                                                                                                                                                                                                                                            v . ... .                ..'.:.-
                                                                                                                                                                                   .'4..za.u'' .'w?..pa.iv:vg..,'7. '..'.'               ''.2 ' '' ...           *' '
                                                                                                                                                                                                                                                                    '.u''.-u.ç- ' .J                  w
                                                                                                                                                                                œ =. -.   :....t1'; '. . .
                                                                                                                                                                                                                                      '. .
                                                                                                                                                                                                                                               .'.   e ''.. '. ..
                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                         ' ''(n.
                                                                                                                                                                                                                                                                                                      . .   j
                                                                                                                                                                                                                                                                                                            1

                                                                                                                                                                                                 : . .. . .                                .             ,                           . . j'D..

                                                                                                                                                                                                 .        .:   .u            . . ...             .   . .... ...            , z,              -. f ;




    I
    l
    i
    l


    1


    1
    1
    l
    I
    I
